Citation Nr: 1009444	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-34 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a left 
arm/wrist injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009)).

The Veteran served on active duty from August 1945 to 
December 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  

A Travel Board hearing was held in January 2008 before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  Additional evidence received at 
the hearing was accompanied by a waiver of RO consideration.  
See 38 C.F.R. § 20.1304 (c) (2009); see also Disabled 
American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 
1339, 1346 (Fed. Cir. 2003).  

In April 2008 the Board denied the Veteran's claim for 
entitlement to service connection for residuals of a left 
arm/wrist injury.  The Veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In an October 
2008 Order, the Court granted the VA General Counsel's and 
Appellant's Joint Motion for an Order Vacating the Board 
Decision and incorporating the terms of this Remand.  The 
Board's decision was vacated and the Veteran's claim was 
remanded to the Board.  The Order called for the claim to be 
remanded so that the Board could assess the credibility of 
the Appellant's lay statement as to his inservice wrist 
injury and determine where such statements were sufficient to 
establish that an inservice injury occurred.  Also, the Board 
was to provide discussion as to a private January 2008 
medical opinion regarding the Veteran's left arm/wrist injury 
and determine whether a VA etiological examination was 
warranted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.

REMAND

The Veteran contends that he injured his left wrist during 
service when he got it caught between a door and a steel 
girder in 1946.  He argues that his current left arm and 
wrist problems are related to this injury.  

The service treatment records (STRs) are negative for report 
of, treatment for, or diagnosis of left wrist or left arm 
problems.  These records include a separation examination 
report from December 1946 at which time no musculoskeletal 
defects were noted.  The Veteran provided testimony and 
statements attesting to the fact that he was treated shortly 
after service for his left arm and wrist complaints.  
Attempts to obtain such treatment records were unsuccessful.  

A private physician, C.H.W., M.D., noted in a June 2005 
statement that he was not in medical practice until 1963 and 
that his records were transferred to another physician in 
1989.  Dr. C.H.W., stated that if the other doctor did not 
treat the Veteran, it was unlikely that his records could be 
found.  VA records dated in 2003 and 2004 are of record.  
These documents include complaints of left wrist pain in July 
2003.  The Veteran's left wrist was X-rayed and was 
interpreted as essentially normal.  There was an old fracture 
of the ulnar styloid.  No arthritis was identified.  

Private records dated in 2005 include magnetic resonance 
imaging (MRI) of the left wrist in September of that year.  
This testing showed midcarpal degenerative changes without 
evidence of edema or avascular necrosis.  Also seen was 
fragmentation of the distal portion of the ulnar styloid, 
presumably old.  A private physician, D.C.B., D.O., noted in 
treatment records dated from September through November 2005 
that the Veteran's left wrist/arm complaints included left 
forearm pain that radiated up into his shoulder with some 
cramping of the fingers.  The Veteran gave a history of 
getting his arm caught between the door and a steel girder in 
1946 while in the military.  He said that he had had no other 
wrist injuries since the inservice injury.  The final 
diagnoses were distal radioulnar joint arthritis and 
tenosynovitis, dorsal wrist extensor.  The old ulnar styloid 
fracture was also noted.

At the January 14, 2008, personal hearing, the Veteran 
presented testimony in support of his claim.  He stated that 
he injured his left wrist during service and that he had 
experienced problems ever since.  He recalled that he 
switched jobs right after service due to difficulties with 
his left arm and wrist in that he could not lift heavy 
objects.  While he received treatment for his complaints 
shortly after service, he was unable to obtain these 
treatment records.  He said that he did not undergo an exit 
evaluation when he separated from service.  He also said that 
he experienced problems with this left arm and wrist in his 
post service work driving a bus and working at the post 
office.  He also said that he was told that his service 
records were destroyed in a fire. 

At the hearing he submitted an additional treatment report by 
D.C.B., D.O., dated on January 3, 2008.  The doctor stated 
that the Veteran had distal radial and ulnar joint arthritis, 
tenosynovitis of the dorsal wrist extensors, and an old 
styloid fracture consistent with his military injury.  As an 
impression, the doctor listed "[d]istal radial and ulnar 
joint arthritis secondary to an old injury, military, from 
getting caught between a door and steel girder."  The 
physician added that he felt that the degenerative changes in 
the wrist correlated with his military history.  

While the STRs and post service treatment records do not 
include references to left arm/wrist injury until many years 
after service, no VA examiner has specifically addressed the 
Veteran's assertion that his current left arm/wrist 
conditions resulted from an alleged inservice injury.  As 
noted above, a private physician recently provided a medical 
opinion in support of the Veteran's claim.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  


In view of the foregoing, this case is REMANDED for further 
developments:  

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his left arm/wrist conditions on appeal 
or any records that are not currently 
included in the clams file.  With any 
necessary authorization from the Veteran, 
the AMC/RO should attempt to obtain 
copies of pertinent treatment records 
identified by the Veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the Veteran is to be informed 
of any records that could not be 
obtained.  

2.  The Veteran should also be afforded 
the appropriate VA examination to 
determine whether current distal radial 
and ulnar joint arthritis or any other 
chronic left wrist pathologies are more 
likely than not of service origin.  

Following a review of the relevant 
medical records in the claims file, to 
include the Veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that current distal radial 
and ulnar joint arthritis or any other 
chronic left wrist pathologies are of 
service origin.  The examiner is advised 
that the term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.  

The examiner is requested to address 
whether the lack of any post-service 
medical records showing left arm/wrist 
conditions for many years after service 
is probative to the issue of chronic 
disability of service origin.  If the 
requested medical opinion cannot be 
provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

The claims file must be made available to 
and reviewed by the examiner pursuant to 
conduction of the examination and prior 
to entry of any opinion.  The examiner 
must annotate the examination reports 
that the claims file was in fact made 
available for review in conjunction with 
the examinations.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

3.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the claim for service 
connection.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.  The 
Board intimates no opinion as to the 
ultimate outcome in this case by the 
action taken herein.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


